Case 6:19-cv-02156-WWB-LRH Document 23 Filed 01/02/20 Page 1 of 4 PageID 145




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                               CASE NO. 6:19-cv-2156-Orl-78LRH


    SHAEDA BURGESS, individually,
    and on behalf of other similarly situated        CLASS ACTION
    individuals,

           Plaintiff,                                (JURY TRIAL DEMANDED)

    v.

    UNIVERSAL CITY DEVELOPMENT
    PARTNERS, LTD., a Florida limited
    partnership, d/b/a UNIVERSAL
    ORLANDO RESORT,
           Defendant.


                        PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE
                              TO EXCEED PAGE LIMITATION

          Plaintiff, Shaeda Burgess (“Plaintiff”) by and through undersigned counsel hereby

   seeks leave of Court to exceed the twenty (20) page limit under Local Rule 3.01 for her

   Response to Defendant’s Motion to Dismiss Complaint [ECF No. 18], and states as follows:

          1.      On December 23, 2019, Defendant, Universal City Development Partners,

   LTD., a Florida limited partnership, d/b/a Universal Orlando Resort (“Defendant”) filed its

   Motion to Dismiss Complaint. [ECF No. 18].

          2.      In its Motion, Defendant has thrown the “kitchen-sink” at Plaintiff including

   whether the Complaint should be dismissed based on the first-filed rule, whether Plaintiff has

   sufficiently pled a willful violation, whether Plaintiff has prudential standing, and whether

   Plaintiff has sufficiently pled causation. See [ECF No. 18].




                                             Page 1 of 4
Case 6:19-cv-02156-WWB-LRH Document 23 Filed 01/02/20 Page 2 of 4 PageID 146




          3.      To adequately address all the legal and factual issued resulting from

   Defendant’s four legal arguments, Plaintiff respectfully requests that the Court expand the page

   limit for Plaintiff’s Response by a brief five (5) pages, and thus permitting Plaintiff to file a

   Response of up to twenty-five (25) pages in length.

          4.      Plaintiff respectfully submits that the requested excess pages are necessary so

   that she can fairly and fully argue the factual information and various complex issues of law.

                                   MEMORANDUM OF LAW

          Local Rule 3.01(b) generally limits the length of a response memorandum to not more

   than ten (20) pages, not including title pages preceding the first page of text, signature pages,

   certificates of good faith conferences, certificates of service, and attached exhibits. An

   expansion of this limitation is a matter for the Court’s discretion, and extra pages are commonly

   allowed when the evidence and issues before the court necessitate an extension of the page

   limitation to adequately address the merits of the case. See, e.g., Staple v. Nw. Mut. Life Ins.

   Co., No. 8:17-CV-3066-T-35TGW, 2019 WL 645210, at *2 (M.D. Fla. Jan. 11, 2019)

   (allowing oversized brief despite failure of counsel to move for enlargement of page limitation

   where issues and evidence before the court were complex and voluminous); Arval Serv. Lease

   S.A. v. Clifton, No. 3:14-CV-1047-J-39MCR, 2014 WL 12615698, at *2 (M.D. Fla. Oct. 2,

   2014) (same); Papapanos v. Lufthansa German Airlines, No. 94-2667CIVMARCUS, 1996

   WL 33155438, at *5 (S.D. Fla. Apr. 16, 1996) (denying motion to strike oversized brief in the

   interest of ruling on the merits); Harrison v. Prince William County Police Dept., 640 F. Supp.

   2d 688 (ED Va. 2009) (permitting an oversized brief to discuss additional evidence and amplify

   legal arguments).



                                             Page 2 of 4
Case 6:19-cv-02156-WWB-LRH Document 23 Filed 01/02/20 Page 3 of 4 PageID 147




          Plaintiff has complied with this Court’s deadlines and has endeavored to keep her

   briefing succinct. Unfortunately, Defendant’s brief that seeks dismissal under four different

   legal and/or procedural theories requires more than twenty (20) pages to respond to fully and

   adequately. Consequently, in order to adequately address the issues raised in Defendant’s

   Motion, Plaintiff requests a brief five (5) page enlargement to respond.

          WHEREFORE, Plaintiff respectfully requests the Court grant the instant motion,

   allowing five (5) additional pages, and thus permitting the filing of a Response brief of up to

   twenty-five (25) pages in length.

                                       Rule 3.01(g) Conferral

          The undersigned hereby certifies that he has conferred with opposing counsel regarding

   the relief requested herein on January 2, 2020 and Counsel indicated that Defendant does not

   oppose a five (5) page enlargement.

   Dated: January 2, 2020                                       Respectfully submitted,

                                                                /s/Scott D. Owens

                                                                Scott D. Owens, Esq.
                                                                Florida Bar No. 0597651
                                                                SCOTT D. OWENS, P.A.
                                                                3800 S. Ocean Drive, Suite 235
                                                                Hollywood, FL 33019
                                                                Telephone: (954) 589-0588
                                                                Facsimile: (954) 337-0666
                                                                scott@scottdowens.com




                                            Page 3 of 4
Case 6:19-cv-02156-WWB-LRH Document 23 Filed 01/02/20 Page 4 of 4 PageID 148




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on January 2, 2020, I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
   is being served this date in some other authorized manner for those counsel or parties, if any,
   who are not authorized to receive electronically Notices of Electronic Filing.


                                                        By: /s/ Scott D. Owens
                                                            Scott D. Owens, Esq.




                                            Page 4 of 4
